Citation Nr: 1214778	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  11-18 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an effective date prior to February 5, 2009 for the grant of service connection for chronic facial dermatitis.

2.  Entitlement to service connection for a lumbar spine disorder, referred to as lumbar spine spondylosis with bilateral cysts.

3.  Entitlement to service connection for a cervical spine disorder, referred to as cervical spine degenerative disc disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 

INTRODUCTION

The Veteran retired from active duty in September 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  



FINDING OF FACT

In a written, signed statement dated on March 14, 2012, the Veteran withdrew all of the issues on appeal, namely his claims seeking service connection for cervical and lumbar spine disorders and his claim seeking an earlier effective date for the grant of service connection for chronic facial dermatitis.  

CONCLUSION OF LAW

The criteria for withdrawal for service connection for a cervical spine disorder, service connection for a lumbar spine disorder, and an effective date prior to February 5, 2009 for the grant of service connection for chronic facial dermatitis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to 38 C.F.R. § 20.204, an appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In a statement dated on March 14, 2012, prior to the promulgation of a decision in this case, the Board received notification from the Veteran requesting withdrawal of his claims on appeal, which include entitlement to service connection for cervical and lumbar spinal disorders, as well as an earlier effective date claim for the grant of service connection for chronic facial dermatitis.  In addition, the Veteran's representative submitted a Motion to Withdraw the Appeal, dated April 11, 2012, which reflects the Veteran's intention to withdraw his appeal currently before the Board in its entirety. 

Therefore, with regard to such claims, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal of these claims, and they must be dismissed.


ORDER

The appeal of the denial of an effective date prior to February 5, 2009 for the grant of service connection for chronic facial dermatitis is dismissed.

The appeal of the denial of entitlement to service connection for a lumbar spine disorder, referred to as lumbar spine spondylosis with bilateral cysts, is dismissed.

The appeal of the denial of entitlement to service connection for a cervical spine disorder, referred to as cervical spine degenerative disc disease, is dismissed.


____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


